ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 03/02/2022, in pages 5-7, with respect to Claims 13 and 24 have been fully considered and are persuasive.  
Amendment to Claims 13 16 and 24 has been acknowledged. 
Amendment to Claims 13 and 24 overcomes 103 rejections. 
Cancellation of claim 14 has been acknowledged.

Allowable Subject Matter
Claims 13 and 15-24 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 13, none of the prior art of record either taken alone or in combination discloses the claimed “a frequency-generating device having at least one clock pulse generator configured to generate a usable frequency; and a control unit configured to actuate and control the first antenna control, the at least one second antenna control, and the frequency-generating device; wherein the frequency-generating device has a first clock pulse generator and at least one second clock pulse generator, each of the first clock pulse generator and the at least one second clock pulse generator being connectable, via at least two multiplexers, to the at least one first antenna control and to the at least one second antenna control, to supply the usable frequency to the at least one first antenna control and the at least one second antenna control”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 15-23 depends ultimately from allowable, independent claim 13, so each of dependent claims 15-23 is allowable for, at least, the reasons for which independent claim 13 is allowable. 
As for independent claim 24, none of the prior art of record either taken alone or in combination discloses the claimed “supplying, by a first clock pulse generator, a usable frequency, via at least two multiplexers disposed in parallel, to at least one first antenna control and at least one second antenna control, the at least one first antenna control being configured to operate at least one first antenna and the at least one second antenna control being configured to operate at least one second antenna;  in the event of a defect in the first clock pulse generator, supplying, by at least one second pulse generator, the usable frequency, to the at least one first antenna control and the at least one second antenna control, the at least one second pulse generator being connectable via a control unit by way of the at least two multiplexers situated in parallel, to the at least one first antenna control and the at least one second antenna control”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
The closest prior art is found to be:
Breen et al. (US 2017/090015 A1) discloses radar system (paragraph 2); the radar transceiver IC may include multiple transmit channels 204 for transmitting FMCW signals and multiple receive channels 202 for receiving the reflected transmitted signals (paragraph 25); Figures 1-3 are block diagrams of an example phased array Frequency Modulated Continuous Wave (FMCW) radar system 100 (paragraph 19); Figure 1: radar system 100 includes a master radar transceiver IC 102… Figures 2-3: radar transceiver IC 102 (paragraph 20); a transmit channel includes a suitable transmitter and antenna…a receive channel includes a suitable receiver and antenna (paragraph 26); the programmable timing engine 232 includes functionality to receive chirp parameter values for a sequence of chirps in a radar frame from the control module 228 (of SOC 102) and to generate chirp control signals that control the transmission and reception of the chirps in a frame based on the parameter values (paragraph 30); the control module 228 (of SOC 102) includes functionality to control the operation of the radar transceiver IC (paragraph 27); the programmable timing engine 232 includes functionality to receive chirp parameter values for a sequence of chirps in a radar frame from the control module 228 (of SOC 104) and to generate chirp control signals that control the transmission and reception of the chirps in a frame based on the parameter values (paragraph 30); the processing unit 106 may use the SPI 226 to send control information, e.g., timing and frequencies of chirps, output power level, triggering of monitoring functions such as phase noise monitoring, etc., to the radar SOC 200…the radar transceiver IC may use the SPI 226, for example, to send the inter-chip phase response measurements and the results of other monitoring functions to the processing unit 106), Figure 1: processing unit 106 (paragraph 29); the radio frequency synthesizer (SYNTH) 230 includes functionality to generate FMCW signals for transmission based on chirp control signals from the timing engine 232…in some embodiments, the SYNTH 230 includes a phase locked loop (PLL) with a voltage controlled oscillator (VCO)…if the radar transceiver IC is used as a slave radar transceiver IC 104, 105, the SYNTH 230 is not active when the radar system frontend is operating in normal mode…instead, the SYNTH 230 in the master radar transceiver IC 102 provides the FMCW signals to be transmitted to the slave radar transceiver ICs 104, 105 via an output buffer 238 coupled to an input buffer 236 on each of the slave radar transceiver ICs 104, 105; paragraph 32: The multiplexer 231 is coupled to inputs of the SYNTH 230 and the input buffer 236…the multiplexer 231 is configurable to select between signals received in the input buffer 236 and signals generated by the SYNTH 230…the output buffer 238 is coupled to an output of the multiplexer 231 and may be used transmit signals selected by the multiplexer 232 to an external device; paragraph 34: the clock multiplier 240, synthesizer 230, timing generator 232, and clean up PLL 234 are an example of transmission generation circuitry…the transmission generation circuitry generates a radio frequency (RF) signal as input to the transmit channels and as input to the mixers in the receive channels via the clock multiplier; paragraph 37: each of the ICs can be variably switched as master or slave via the multiplexer 231 and thus function as a clock generator or as a clock receiver (paragraph 31).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648